                                            Case 4:21-cv-00279-HSG Document 16 Filed 03/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASPER BAILEY,                                      Case No. 21-cv-00279-HSG
                                   8                       Plaintiff,                        ORDER OF DISMISSAL
                                   9              v.

                                  10     SANTA CLARA COUNTY SUPERIOR
                                         COURT,
                                  11
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Correctional Training Facility in Soledad, California, has filed a pro

                                  14   se action pursuant to 42 U.S.C. § 1983. His complaint (Dkt. No. 1) is now before the Court for

                                  15   review under 28 U.S.C. § 1915A. Plaintiff has been granted leave to proceed in forma pauperis in

                                  16   a separate order.

                                  17                                              DISCUSSION

                                  18   A.      Standard of Review

                                  19           A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  20   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  21   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  22   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  23   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  24   (2). Pro se pleadings must, however, be liberally construed. See United States v. Qazi, 975 F.3d

                                  25   989, 993 (9th Cir. 2020).

                                  26           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  28   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the
                                            Case 4:21-cv-00279-HSG Document 16 Filed 03/25/21 Page 2 of 3




                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   While Rule 8 does not require detailed factual allegations, it demands more than an unadorned,

                                   3   the-defendant-unlawfully-harmed-me accusation. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

                                   4   A pleading that offers only labels and conclusions, or a formulaic recitation of the elements of a

                                   5   cause of action, or naked assertions devoid of further factual enhancement does not suffice. Id.

                                   6   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) that a

                                   7   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   8   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   9   U.S. 42, 48 (1988).

                                  10   B.      Complaint

                                  11           Plaintiff sues Santa Clara County Superior Court for denying his request for testing of

                                  12   potentially exculpatory DNA evidence that was obtained in 2018. He argues that he has a
Northern District of California
 United States District Court




                                  13   constitutional right to DNA testing but cites to no federal law or constitutional provision in

                                  14   support of this argument.

                                  15           This action is DISMISSED with prejudice because it is barred by the Rooker-Feldman

                                  16   doctrine, which holds that lower federal courts are without subject matter jurisdiction to review

                                  17   state court decisions. Pursuant to the Rooker-Feldman doctrine, state court litigants may only

                                  18   obtain federal review by filing a petition for a writ of certiorari in the Supreme Court of the United

                                  19   States. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486-87 (1983);

                                  20   Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). The Rooker-Feldman doctrine essentially

                                  21   bars federal district courts “from exercising subject matter jurisdiction over a suit that is a de facto

                                  22   appeal from a state court judgment.” Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir.

                                  23   2004); see also Skinner v. Switzer, 562 U.S. 521, 532 (2011). The Rooker-Feldman doctrine

                                  24   applies even when the state court judgment is not made by the highest state court. See Worldwide

                                  25   Church of God v. McNair, 805 F.2d 888, 893 n.3 (9th Cir. 1986). Here, even though Plaintiff

                                  26   casts his claim as a constitutional challenge to the state court’s decision, he is challenging the

                                  27   outcome of a state court proceeding, specifically the state court’s denial of his request for DNA

                                  28   testing under Cal. Penal Code § 1405. This action is therefore a de facto appeal from the decision
                                                                                          2
                                           Case 4:21-cv-00279-HSG Document 16 Filed 03/25/21 Page 3 of 3




                                   1   of the superior court and federal court review is barred by the Rooker-Feldman doctrine. See

                                   2   Cooper v. Ramos, 704 F.3d 772, 779-81 (9th Cir. 2012) (holding that it was immaterial that

                                   3   plaintiff had framed federal complaint as constitutional challenge to state court’s denial of DNA

                                   4   testing pursuant to Cal. Penal Code § 1405; because plaintiff challenged particular outcome in his

                                   5   state case, challenge was barred by Rooker-Feldman).1

                                   6                                             CONCLUSION

                                   7          For the reasons set forth above, this action is DISMISSED with prejudice as barred by the

                                   8   Rooker-Feldman doctrine. All pending motions are DENIED as moot. The Clerk shall enter

                                   9   judgment in favor of Defendants and against Plaintiff, and close the file.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 3/25/2021

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        HAYWOOD S. GILLIAM, JR.
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22   1
                                         Plaintiff also makes numerous challenges to his conviction and to the length of his incarceration.
                                  23   The Court does not address these claims because Plaintiff specifies that, in this action, he is
                                       challenging the state court denial of his request for DNA testing. Dkt. No. 1 at 5. To the extent
                                  24   that Petitioner is challenging the legality of his conviction or the duration of his sentence, such a
                                       claim must be raised in a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, and
                                  25   not in a Section 1983 action. See Skinner, 562 U.S. at 525 (habeas is “exclusive remedy” for
                                       prisoner who seeks “immediate or speedier release from confinement;” where prisoner’s claim
                                  26   “would not necessarily spell speedier release, however, suit may be brought under § 1983.”).
                                       However, Plaintiff has already filed a habeas petition challenging this conviction, see Bailey v.
                                  27   Diaz, C No. 12-cv-1414 CRB (PR) (N.D. Cal.), and is therefore barred from filing a second or
                                       successive petition challenging this conviction without first obtaining prior authorization from the
                                  28   Ninth Circuit, see 28 U.S.C. § 2244(b)(3)(A).

                                                                                         3
